Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Sept. 12, 2022 has been received and entered.
Currently, Claims 1-3, 8-10, and 12-14 are pending.  Claims 1-3, 8-10, and 12-14 are examined on the merits.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-3 and 8-14) in the reply filed on March 22, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant's arguments filed Sept. 12, 2022 have been fully considered but they are not persuasive. 


Claim Rejections - 35 USC § 112


Claims 1-3 8-10, and 12-14 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the term “dream flower” is indefinite because a search does not review the proper name of this “dream flower”.  Please provide the scientific name.  For the sake of examination, “dream flower” is a plant.  

Claim Rejections - 35 USC § 101

Claims 1-3, 8-10, and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-3 and 8-14 are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a candy (from sugar, which is from a plant such as sugar canes or sugar beets), blueberry anthocyanin (from blueberry), beta-carotene (from carrot), vitamin B12 (from eggs), docosahexaenoic acid (from fish), vitamin C (from citric fruit), ginkgo leaves (from ginkgo tree), wood butterfly (from a plant), Ligustrum fruit (from a  plant), dream flowers (from a plant), buddleia (butterfly bush), rabbit liver (from rabbit), safflower vegetable (from a plant).  Applicant alleges that the claimed composition mixture has a function such as improving eyesight.  In Applicant’s Specification, the anthocyanin, beta-carotene, vitamin B12, docosahexaenoic acid, vitamin C, ginkgo, wood butterfly, Ligustrum, dream flowers, buddleia, rabbit liver, safflower ingredients are all known to be eye sight improving (see entire Specification, [0037-53]).  The ingredients are known in the art that functions in antioxidant activities, such as anthocyanidins, beta carotene, and vitamin A; thus, it is not a markedly different characteristic because the overall composition derives that property from that ingredient above, which are good for eyes.  If there is an allegation of synergy, then the evidence for that will need to be analyzed to see if that is true.  There are no markedly different characteristics from their natural counterparts. Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, a candy (from sugar, which is from a plant), blueberry anthocyanin, beta-carotene, vitamin B12, docosahexaenoic acid, vitamin C (from citric fruit), ginkgo leaves, wood butteryfly, Ligustrum fruit, dream flowers, buddleia (butterfly bush), rabbit liver, safflower vegetable are natural products.  The ingredients from the composition are nutrients that is used in improving eye supplements.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, forming oval capsule shell container can be achieved with sugar, which is the basis for a candy.  Also candy is anything with sugar, which is derived from plants.  Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.  The amounts in parts can be such miniscule amounts that the product is not so changed from its properties in nature.  Nutrition for the body.  Even if there are structural changes, the changes are not noticeable when the amounts of extracts or peptides use are in nominal or miniscule amounts, which would not amount to much structural changes.
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, it would be routine and conventional to use ingredients known for eye health (see Applicant’s Specification) to be combined together as a treatment for improving eye health.
Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Response to Arguments
	Applicant argues that the effective combination of traditional Chinese medicines is not obvious because they are beneficial to the human eyes.
In response to Applicant’s argument, the test for judicial exception without significantly more is not obviousness.  The test for judicial exception is listed in the rejection above. All the ingredients are derived from plants or animal parts; therefore, the ingredients are a component of the plant or animal parts, which are chemicals that are found in nature.  There are no other features that would make the ingredients markedly different from those found in nature.  Even if there are structural changes, the changes are not noticeable when the amounts of extracts or peptides use are in nominal or miniscule amounts, which would not amount to much structural changes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655